DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bultitude (US 2018/0012706) in view of ONO et al (US 2019/0164693).
Regarding claim 8, Bultitude discloses a multilayer capacitor (Fig. 10, 20), comprising: a capacitor body (Fig. 10, body) including two or more stacked units stacked in a row in a stacking direction of dielectric layers (Fig. 10, above 50/below 52 in up down direction), each of the two or more stacked units including a plurality of dielectric layers (Fig. 10, 32) and a plurality of first and second internal electrodes (Fig. 10, 22/24) alternately disposed with a respective dielectric layer interposed therebetween (Fig. 10); and first and second external electrodes (Fig. 10, 25/26) disposed on the capacitor body and electrically connected to the first and second internal electrodes (Fig. 10), respectively (Fig. 10).

ONO teaches that lengths (Fig. 3, length in Y direction) of the plurality of first and second internal electrodes (Fig. 4, 12/13) in a width direction (Fig. 10, left and right) of the capacitor body (Fig. 4, 16) become less upwardly or downwardly from a middle portion of each of DB1/ 105576481.1the two or more stacked units (Fig. 10).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ONO to the invention of Bultitude, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, Bultitude, as modified by ONO, further discloses that the capacitor body further includes a buffer layer (Fig. 10, layer between 28s) disposed between the adjacent stacked units (Fig. 10).  
Regarding claim 10, Bultitude, as modified by ONO, fails to fully teach that each of the two or more stacked units satisfies W2/W1>0.96, where a maximum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W1", and a minimum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W2".
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a maximum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W1", and a minimum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W2", in order to fit user need and size restrictions of the product, since it has been held that In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a capacitor body formed by placing two or more stacked units in a row in a stacking direction of dielectric layers, each stacked unit including a plurality of dielectric layers, and a plurality of first and second internal electrodes alternately disposed with the dielectric layers interposed therebetween; and first and second external electrodes disposed on the capacitor body to be electrically connected to the first and second internal electrodes, respectively, wherein the capacitor body includes a pair of adjacent stacked units comprising a first stacked unit and a second stacked unit, each of the first and second stacked units having a higher density portion and a lower density portion of the dielectric layers, and the higher density portions of the first and second stacked units are adjacent to each other.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the capacitor body includes a pair of adjacent stacked units comprising a first stacked unit and a second stacked unit, each of the first and second stacked units having a higher density portion and a lower density portion of the dielectric layers, and the higher density portions of the first and second stacked units are adjacent to each other” in combination with the other claim limitations. 

Response to Arguments
08/03/20201 have been fully considered but they are not persuasive. 
In response to applicant's argument that the teachings of ONO could not be incorporated into the body of Bultitude, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner also notes that if the teachings of higher and lower end electrodes that reach the curved parts of the capacitor of ONO were added to the capacitor of Bultitude then the top stack would get smaller in the upward direction and the bottom stack would get smaller in the downward direction which teaches the limitations as claimed without the need for extrema reconstruction of the capacitors. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art could see the higher and lower end electrodes that reach the curved parts of the capacitor of ONO and find that this property would fulfil the needs of the product based on the device it would be used in and easily add this feature to the capacitor of Bultitude without major modifications.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the lengths of the first and second capacitors in each units in a width direction become less upwardly and downwardly or that that both become less in the same direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848